In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of relators’ motion for expedited consideration and motion for peremptory or alternative writ of mandamus,
IT IS ORDERED by the court that said motion for expedited consideration be, and the same is hereby, granted, effective June 23, 1992.
IT IS FURTHER ORDERED by the court that relators’ request for peremptory writ in the first instance be, and the same is hereby, denied, effective June 23, 1992.
IT IS FURTHER ORDERED by the court that relators’ motion for alternative writ be, and the same is hereby, granted, and the city of Cleveland is ordered to refrain from awarding a contract or contracts for the “Charles V. Carr Municipal/South Building Renovations” until further order of this court. It is further ordered by the court that respondents show cause on or before July 13, 1992, why a peremptory writ should not be issued.